Title: From Thomas Jefferson to Benjamin Waterhouse, 17 September 1801
From: Jefferson, Thomas
To: Waterhouse, Benjamin


Sir
Monticello Sep. 17. 1801.
I recieved by the last post your favor of Aug. 28. and by the same a letter from Doctr. Gantt informing me that the matter I first sent him from hence had taken in three of the subjects into whom it had been inserted, that from these he had inoculated others, so that they are now in full possession of the disease at Washington. I have also sent matter to Richmond, Petersburg, and several other parts of this state so that I have no doubt it will be generally spread through it, notwithstanding the incredulity which had been produced by the ineffectual experiments of Richmond & Norfolk. the first letter you were so kind as to write to me on the subject, & which contained a great deal of useful information, I put into the hands of Doctr. Gantt, and we concluded it would be useful to publish it as soon as the public should be possessed of the disease. it is still in his hands, and as you have been so kind as to permit us to make any use of it which the general good may require, I shall propose to him to have it published immediately on my return to Washington, which will be within a week from this time. it is just our countrymen should know to whose philanthropic attentions they will be indebted for relief from a disease which has always been the terror of this country. Accept my particular thanks for this great good, and assurances of my high esteem & respect.
Th: Jefferson
